DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-20 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 09/04/2022, with respect to the rejection(s) of claims 1-19 has been fully considered and the results as followings:
Due to missing of Terminal Disclaimer, Examiner maintains Obviousness Double Patenting over the claims 1-23 of US 11,298,195 B2.
On pages 10-11 of Applicant’s remarks, Applicant argues that the combination of Worrell, Ferlito, and Telehealth Solutions does not teach the limitations of “wherein the display is coupled to a lid of the case by a support arm, the support arm being pivotable relative to the lid to allow a position of the display to be adjusted” because:
Worrell does not disclose these features,
Ferlito discloses no support arm between the monitor and the casing to allow the monitor to be pivoted, and 
Telehealth Solutions does not disclose a "support arm [that is] pivotable relative to the lid to allow a position of the display to be adjusted."
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this instant case, as discussed in the Non-Final rejection mailed on 06/08/2022, the rejection relied upon Worrell to disclose the telemedicine care system with the user interface mounted within the housing of the telemedicine care system (Worrell: [0071], [0078], [0085], [0111], and FIG. 5-7 the display 116: patient care device 103 includes, for example, at least one video camera 112, a microphone 114, a display 116, a speaker 118, and other electronics).
Further, Ferlito discloses the telemedicine care system comprising the user interface mounted to the first half of the housing of the telemedicine care system (FIG. 1), wherein, in one embodiment, Ferlito discloses a known alternative mounting bracket comprises linkage arms for mounting the user interface into a surface (Ferlito: [0027], [0029], [0032], and FIG. 1-2: a linkage assembly indicated generally at 42 is provided, including at least a first link 44 and a second link 46 rotatable mounted at joint 48. The first link 44 is operably connected to the monitor 14 and the second link 46 is operably connected to a base 50 adapted for operably mounting to a surface within the ambulance. It is contemplated that other mounting arrangements and locations can be used depending on the particular application. The second camera 20 is releasably mounted to a stand 70).
Furthermore, Telehealth Solutions discloses the telemedicine care system comprising the user interface mounted to the first half/lid of the housing of the telemedicine care system using hardware/brackets wherein the user interface being pivotable relative to the first half/lid to allow the user interface being adjusted at different angles (Telehealth Solutions Pediatrics Specialty Medium Rugged Telemedicine Kit: Tilt adjustments for tablet computing device to accommodate multiple viewing angles – see FIGs for details).
Therefore, in view of teachings by Worrell, Ferlito, and Telehealth Solutions, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the telemedicine care system of Worrell and Ferlito to include the display is coupled to a lid of the case by a support arm, the support arm being pivotable relative to the lid to allow a position of the display to be adjusted, as suggested by Telehealth Solutions. The motivation for this is to implement a known alternative structure for supporting a display disposed within a telemedicine care system.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Worrell et al. (Worrell – US 2014/0018779 A1) in view of Ferlito (Ferlito – US 2017/0024537 A1) and Telehealth Solutions (Telehealth Solutions Pediatrics Specialty Medium Rugged Telemedicine Kit).

As to claim 1, Worrell discloses a telehealth system comprising: 
a case (Worrell: [0007], [0082]-[0084], and FIG. 4-7: The housing includes an upper housing 172 (display portion) forming a cover of the patient care device 103 and a lower housing 174 (base portion) forming a base of the patient care device 103. The upper and lower housings 172 and 174 are typically coupled together at the rear of the patient care device 103 by a hinge, not visible in FIG. 3, which permits the patient care device 103 to be opened to provide access to an interior compartment), the case housing at least: 
a display (Worrell: [0071], [0078], [0085], [0111], and FIG. 5-7 the display 116: patient care device 103 includes, for example, at least one video camera 112, a microphone 114, a display 116, a speaker 118, and other electronics); 
a microphone (Worrell: [0071], [0078], [0085], [0111], and FIG. 4-7 the microphone 114: certain components of the patient care device 103 are contained at least partially within the upper housing 172, such as the video camera 112, the microphone 114, the display 116, and the speakers. Additional components (such as at least some of the internal electronics described herein) can be contained within the upper housing 172, although more or fewer components can be arranged within or supported by the upper housing 172 in other possible embodiments); 
a camera (Worrell: [0071], [0078], [0085], [0111], and FIG. 4-7 the camera 112: certain components of the patient care device 103 are contained at least partially within the upper housing 172, such as the video camera 112, the microphone 114, the display 116, and the speakers);
a plurality of medical devices (Worrell: [0092]-[0110] and FIG. 6 the headset 192, the otoscope 202, the pulse oximeter 204, the stethoscope 206 the blood pressure cuff 208, the test device 210, the test strips 212); and
a computing device (Worrell: [0108], [0119], and FIG. 7 the first portion 280 and the second portion 282: some embodiments of the patient care device 103 include a bifurcated design, including a first portion 280 and a second portion 282. The first portion 280 includes the main processing device 230 and performs the primary the processing, control, and communication functions of the patient care device 103, but does not perform any data processing or encryption of instrument 120 data, other than to store the data or pass the data on to another device (such as the care system server 104) through one of the communication devices. The second portion 282 includes a second instrument processing device 284 that is separate from but in data communication with the main processing device 230) configured to communicate with one or more of the display (Worrell: [0071], [0078], [0085], [0111], and FIG. 5-7 the display 116: patient care device 103 includes, for example, at least one video camera 112, a microphone 114, a display 116, a speaker 118, and other electronics), the microphone, the camera (Worrell: [0071], [0078], [0085],[0108], [0111], and FIG. 4-7 the camera 112: certain components of the patient care device 103 are contained at least partially within the upper housing 172, such as the video camera 112, the microphone 114, the display 116, and the speakers), and the plurality of medical devices (Worrell: [0092]-[0110], [0119], [0121], and FIG. 6-7 the headset 192, the otoscope 202, the pulse oximeter 204, the stethoscope 206 the blood pressure cuff 208, the test device 210, the test strips 212), 
the computing device being further configured to communicate with one or more nodes of a communications network (Worrell: [0097], [0113]-[0114], [0122], and FIG. 7 the wireless communication device 250: Some embodiments include both a Wi-Fi radio transceiver and a Bluetooth radio transceiver. In some embodiments, the Wi-Fi radio transceiver and the Bluetooth radio are both part of a single wireless communication device, while in other embodiments they are separate devices. The Wi-Fi and Bluetooth transceivers can be used to communicate with Wi-Fi or Bluetooth enabled instruments 120 having suitable wireless communication devices. The wireless communication device 250, wired communication device 254, and cellular network communication device 258 can also be used to communicate across a data communication network 110, such as to transmit and receive data from the care system server 104 and the healthcare professional H1, H2 computing devices 140 and 142 (shown in FIG. 1). Although only one network communication device can be provided in some embodiments, multiple different network communication devices provide greater flexibility. For example, the cellular data communication device may be able to communicate at times and locations where WiFi or Ethernet communication are not readily available, and vice versa. Some embodiments include a Wi-Fi transceiver, a Bluetooth transceiver, a cellular network communication device 258, and a wired communication device 254. In some embodiments, the patient management device can communicate with a satellite radio to communicate across a satellite communication network when other forms of communication may not be available (such as in a remote location or on a watercraft). In some embodiments, the patient care unit 102 is used to provide concierge-type medical services by connecting a patient with a remote healthcare professional).

Worrell does not explicitly disclose wherein the display is coupled to a lid of the case by a support arm, the support arm being pivotable relative to the lid to allow a position of the display to be adjusted.

However, it has been known in the art of healthcare communication to implement the display is coupled to a lid of the case, as suggested by Ferlito, which discloses the display is coupled to a lid of the case (Ferlito: [0027], [0029], [0032], and FIG. 1-2: a linkage assembly indicated generally at 42 is provided, including at least a first link 44 and a second link 46 rotatable mounted at joint 48. The first link 44 is operably connected to the monitor 14 and the second link 46 is operably connected to a base 50 adapted for operably mounting to a surface within the ambulance. It is contemplated that other mounting arrangements and locations can be used depending on the particular application. The second camera 20 is releasably mounted to a stand 70).
Therefore, in view of teachings Worrell and Ferlito, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the telemedicine care system of Worrell to include the display is coupled to a lid of the case, as suggested by Ferlito. The motivation for this is to implement a known alternative structure for supporting a display disposed within a telemedicine care system.

The combination of Worrell and Ferlito does not explicitly disclose the display is coupled to a lid of the case by a support arm, the support arm being pivotable relative to the lid to allow a position of the display to be adjusted.
However, it has been known in the art of telemedicine kit to implement the display is coupled to a lid of the case by a support arm, the support arm being pivotable relative to the lid to allow a position of the display to be adjusted, as suggested by Telehealth Solutions, which discloses the display is coupled to a lid of the case by a support arm, the support arm being pivotable relative to the lid to allow a position of the display to be adjusted (Telehealth Solutions Pediatrics Specialty Medium Rugged Telemedicine Kit: Tilt adjustment for tablet computing device to accommodate multiple viewing angles).
Therefore, in view of teachings by Worrell, Ferlito, and Telehealth Solutions, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the telemedicine care system of Worrell and Ferlito to include the display is coupled to a lid of the case by a support arm, the support arm being pivotable relative to the lid to allow a position of the display to be adjusted, as suggested by Telehealth Solutions. The motivation for this is to implement a known alternative structure for supporting a display disposed within a telemedicine care system.

As to claim 3, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 further comprising the telehealth system of claim 1, wherein the support arm is coupled to the lid of the case at a joint, and the display is rotatable relative to the joint while the display is engaged by the support arm, and the support arm is rotatable about a first axis that is normal to a plane of the lid and at least a portion of the support arm can be moved about a second axis that is different than the first axis (Ferlito: [0027], [0029], [0032], and FIG. 1-2: a linkage assembly indicated generally at 42 is provided, including at least a first link 44 and a second link 46 rotatable mounted at joint 48. The first link 44 is operably connected to the monitor 14 and the second link 46 is operably connected to a base 50 adapted for operably mounting to a surface within the ambulance. It is contemplated that other mounting arrangements and locations can be used depending on the particular application. The second camera 20 is releasably mounted to a stand 70 and Telehealth Solutions Pediatrics Specialty Medium Rugged Telemedicine Kit: Tilt adjustment for tablet computing device to accommodate multiple viewing angles). 

As to claim 8, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 further comprising the telehealth system of claim 1, wherein the computing device is configured to communicate with the plurality of medical devices using a first wireless communication protocol (Worrell: [0080], [0092]-[0110], [0113]-[0114], [0121], [0127], FIG. 6 the headset 192, the otoscope 202, the pulse oximeter 204, the stethoscope 206 the blood pressure cuff 208, the test device 210, the test strips 212, and FIG. 7 the wireless communication device 250 and the wired communication device 254: Additional instrumentation and input/output interfaces can also be provided in various embodiments. For example, in some embodiments the patient care unit 102 includes a wireless communication device 250. Examples of a wireless communication device include a Wi-Fi radio transceiver (such as a device that transmits and receives data according to a standard Wi-Fi data communication protocol, such as any one of the IEEE 802.11 family of wireless communication protocols), a BLUETOOTH.RTM. and BLUETOOTH.RTM. low energy radio transceiver), a wired data communication device 254 (such as an Ethernet physical layer device and associated Ethernet port 256 (RJ-45)), a cellular network communication device (e.g., a 3G, 4G, or 4G LTE modem) 258, and internal USB ports 259. The USB port 259 can be utilized to connect with instruments or other electronic devices), and the computing device is configured to communicate with the one or more nodes of the communications network using a second wireless communication protocol that is different than the first wireless communication protocol (Worrell: [0080], [0113]-[0114], and FIG. 7 the cellular network communication device 258: The Wi-Fi and Bluetooth transceivers can be used to communicate with Wi-Fi or Bluetooth enabled instruments 120 having suitable wireless communication devices. The wireless communication device 250, wired communication device 254, and cellular network communication device 258 can also be used to communicate across a data communication network 110, such as to transmit and receive data from the care system server 104 and the healthcare professional H1, H2 computing devices 140 and 142 (shown in FIG. 1)). 

As to claim 9, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 further comprising the telehealth system of claim 1, wherein the computing device is configured to wirelessly receive information from multiple of the plurality of medical devices simultaneously (Worrell: [0092]-[0110], [0121], [0127], FIG. 6 the headset 192, the otoscope 202, the pulse oximeter 204, the stethoscope 206 the blood pressure cuff 208, the test device 210, the test strips 212, and FIG. 7 and Ferlito: [0034] and FIG. 6: as the first responder 68 interacts with the patient 58 and operates the cameras, diagnostic devices and/or user interface in the patient's 58 presence, this interaction is able to be supervised by the physician 62 who is also able to interview and potentially preliminarily diagnose the patient 58 in real-time, remotely).

As to claim 10, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 further comprising the telehealth system of claim 1, wherein the telehealth system is further configured to: transmit patient data from a first medical device of the plurality of medical devices to the display (Worrell: [0092]-[0110, [0121], [0127], [0134], FIG. 6 the headset 192, the otoscope 202, the pulse oximeter 204, the stethoscope 206 the blood pressure cuff 208, the test device 210, the test strips 212, FIG. 7 and FIG. 22-23: the instrument data is also provided back to the patient care unit 102 from the server 306 for display to the patient. In some embodiments the healthcare professional H1, H2 must provide an input confirming or approving of the data before the data is sent back to the patient care unit 102 or otherwise made available for display to the patient P1 or care provider C1); and display, using the display, an indication based on the patient data received from the first medical device (Worrell: [0092]-[0110, [0121], [0127], [0134], FIG. 6 the headset 192, the otoscope 202, the pulse oximeter 204, the stethoscope 206 the blood pressure cuff 208, the test device 210, the test strips 212, FIG. 7 and FIG. 22-23: the instrument data is also provided back to the patient care unit 102 from the server 306 for display to the patient. In some embodiments the healthcare professional H1, H2 must provide an input confirming or approving of the data before the data is sent back to the patient care unit 102 or otherwise made available for display to the patient P1 or care provider C1). 

As to claim 11, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 further comprising the telehealth system of claim 1, wherein the support arm is coupled to the lid of the case by a hinged joint that enables at least two kinematic degrees of freedom (Ferlito: [0027], [0029], [0032], and FIG. 1-2: a linkage assembly indicated generally at 42 is provided, including at least a first link 44 and a second link 46 rotatable mounted at joint 48. The first link 44 is operably connected to the monitor 14 and the second link 46 is operably connected to a base 50 adapted for operably mounting to a surface within the ambulance. It is contemplated that other mounting arrangements and locations can be used depending on the particular application. The second camera 20 is releasably mounted to a stand 70 and Telehealth Solutions Pediatrics Specialty Medium Rugged Telemedicine Kit: Tilt adjustment for tablet computing device to accommodate multiple viewing angles). 

As to claim 12, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 further comprising the telehealth system of claim 1, further comprising a first camera and a second camera, the first camera being associated with the display and configured to capture a face of a patient, the second camera being separate from the display and configured to capture a part of the patient other than the face (Worrell: [0007]-[0008]: at least one video camera in data communication with the electronic components and configured to capture a video of the patient for transmission to the remote healthcare professional, [0080], [0086], and FIG. 12-14: the patient care unit 102 includes a video camera 112 that records and transmits a video stream of the patient P1 or care provider C1, so that the healthcare professional H1, H2 can see the person that he or she is interacting with. The video camera can be built into the patient care unit 102, such as illustrated in FIG. 2. In another possible embodiment, the video camera is an accessory, such as a headset or tripod mountable video camera. A headset can be worn by the care provider C1, for example, so that the healthcare professional H1, H2 can see the same things that are seen by the care provider C1, which can be particularly helpful to conduct a physical examination of the patient and Ferlito: [0021], and FIG. 1 the first camera 18 and the second camera 20: the first camera 18 is a webcam. A second camera 20 is operably connected to the computing device 12. Most preferably, the second camera 20 is a handheld camera that is movable to selectively provide different views such as close ups of the patient or diagnostic equipment. While two cameras are shown, it is understood that more or less than two cameras can be provided depending on the particular application without departing from the scope of the present invention). 

As to claim 13, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 further comprising the telehealth system of claim 1, wherein the telehealth system further comprises:
a tray (Worrell: FIG. 34-36 the customizable tray 604) having a plurality of receptacles (Worrell: [0160]-[0163], [0166], [0170]-[0171], [0179], and FIG. 34-39: each pill organizers 612A-G are keyed to match corresponding keyed receptacles of the tray 604. The keyed pill organizers 612A-G each have a different and unique shape, which only matches the corresponding shape of one keyed receptacle of tray 604, so that the pill organizers 612A-G can only be placed into the tray 604 in the proper positions. For example, if the Saturday pill organizer 612A and Sunday pill organizer 612G are both removed from the positions shown in FIG. 35, they can only be returned to those same positions. If the patient attempts to return the pill organizer 612G to the position for pill organizer 612A, the pill organizer has a shape that does not match the corresponding shape of the receptacle of tray 604 at that position, and therefore the pill organizer 612G will not fit into that position. The keyed features of the pill organizers 612 and corresponding receptacles of tray 604 can include a variety of different protruding regions, pins, recessed regions, or other shapes that prevent pill organizers 612A-G from being inserted into all but the appropriate position in the tray 604);
a plurality of charging interfaces (Worrell: FIG. 4 the lower housing 174), each charging interface being associated with a respective receptacle of the plurality of receptacles such that a respective medical device of the plurality of medical devices, when placed in the respective receptacle, is configured to engage the respective charging interface to be charged (Worrell: [0089], [0104], [0160], and FIG. 4: the cradles are charging cradles that operate to recharge batteries of the instruments 120 when the instruments 120 are in the charging cradle. In some embodiments the charging cradles include pins or other electrical conductors that align with and connect to corresponding conductors on the instruments to supply power to the instruments. In other embodiments, the charging cradles include non-contact chargers, which can wirelessly transfer power to the instruments, such as through inductive transfer of energy using an electromagnetic field).

As to claim 14, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 further comprising the telehealth system of claim 1, wherein the telehealth system comprises a tray having a plurality of receptacles (Worrell: [0089], [0104], and FIG. 4); and
a wireless charger, the wireless charger being configured to charge multiple medical devices of the plurality of medical devices when the multiple medical devices are in respective receptacles of the plurality of receptacles (Worrell: [0089], [0104], and FIG. 4: the cradles are charging cradles that operate to recharge batteries of the instruments 120 when the instruments 120 are in the charging cradle. In some embodiments the charging cradles include pins or other electrical conductors that align with and connect to corresponding conductors on the instruments to supply power to the instruments. In other embodiments, the charging cradles include non-contact chargers, which can wirelessly transfer power to the instruments, such as through inductive transfer of energy using an electromagnetic field).

As to claim 19, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 further comprising the telehealth system of claim 1, wherein the telehealth system further comprises a wireless charger, the wireless charger being configured to transmit energy toward the display (Worrell: [0089], [0104], [0160], and FIG. 4: the cradles are charging cradles that operate to recharge batteries of the instruments 120 when the instruments 120 are in the charging cradle. In some embodiments the charging cradles include pins or other electrical conductors that align with and connect to corresponding conductors on the instruments to supply power to the instruments. In other embodiments, the charging cradles include non-contact chargers, which can wirelessly transfer power to the instruments, such as through inductive transfer of energy using an electromagnetic field).

As to claim 20, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 further comprising the telehealth system of claim 1, wherein the support arm includes multiple segments that telescope relative to one another (Ferlito: [0027], [0029], [0032], and FIG. 1-2: a linkage assembly indicated generally at 42 is provided, including at least a first link 44 and a second link 46 rotatable mounted at joint 48. The first link 44 is operably connected to the monitor 14 and the second link 46 is operably connected to a base 50 adapted for operably mounting to a surface within the ambulance. It is contemplated that other mounting arrangements and locations can be used depending on the particular application. The second camera 20 is releasably mounted to a stand 70). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell et al. (Worrell – US 2014/0018779 A1) in view of Ferlito (Ferlito – US 2017/0024537 A1) and Telehealth Solutions (Telehealth Solutions Pediatrics Specialty Medium Rugged Telemedicine Kit) and further in view of Sumida (Sumida- US 9,473,606 B1).

As to claim 2, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 except for the claimed limitations of the telehealth system of claim 1, wherein the support arm comprises one or more grippers disposed on opposed sides of the display, the one or more grippers being configured to releasably engage the display. 
However, it has been known in the art of support arms for displays to implement wherein the support arm comprises one or more grippers disposed on opposed sides of the display, the one or more grippers being configured to releasably engage the display, as suggested by Sumida, which discloses wherein the support arm comprises one or more grippers disposed on opposed sides of the display, the one or more grippers being configured to releasably engage the display (Sumida: column 8 lines 46 – column 9 lines 12 and FIG. 1-3: The surfaces of the fingers 37 are preferably spaced apart from each other a distance slightly less than a width of a smartphone S when the upper arm 36 is in a closest position to the base 34. The upper arm 36 can move away from the base arm 34 so that a distance between the fingers 37 increases to a distance greater than a width of the smartphone S. This distance of movement preferably not only accommodates a smartphone S of a single width, but rather is sufficiently great so that smartphones S having different widths can all be accommodated by a single size (or small subset of sizes)).
Therefore, in view of teachings by Worrell, Ferlito, Telehealth Solutions, and Sumida, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the telemedicine care system of Worrell, Ferlito, and Telehealth Solutions to include wherein the support arm comprises one or more grippers disposed on opposed sides of the display, the one or more grippers being configured to releasably engage the display, as suggested by Sumida. The motivation for this is to implement a known alternative design for mounting a display.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Worrell et al. (Worrell – US 2014/0018779 A1) in view of Ferlito (Ferlito – US 2017/0024537 A1) and Telehealth Solutions (Telehealth Solutions Pediatrics Specialty Medium Rugged Telemedicine Kit) and further in view of Sanchez et al. (Sanchez – US 2014/0187284 A1).

As to claim 4, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 except for the claimed limitation of 
the telehealth system of claim 1, wherein the telehealth system is further configured to: transmit, using a first antenna, a first set of data packets to a first network node; while transmitting the first set of data packets to the first network node using the first antenna, transmit, using a second antenna, a second set of data packets to a second network node; detect an interruption in a link to the first network node; as a result of detecting the interruption, transmit a third set of data packets to the second network node, wherein the third set of data packets would have been sent to the first network node in an absence of the detected interruption. 
However, it has been known in the art of communications to implement the telehealth system is further configured to: transmit, using a first antenna, a first set of data packets to a first network node; while transmitting the first set of data packets to the first network node using the first antenna, transmit, using a second antenna, a second set of data packets to a second network node; detect an interruption in a link to the first network node; as a result of detecting the interruption, transmit a third set of data packets to the second network node, wherein the third set of data packets would have been sent to the first network node in an absence of the detected interruption, as suggested by Sanchez, which discloses
the system of claim 1, wherein the telehealth system is further configured to: 
transmit, using a first antenna, a first set of data packets (Sanchez: [0036] and FIG. 8: The UE 800 may communicate data (e.g., packets) wirelessly with a network via a network access point 850. As such, the UE 800 may comprise a transceiver Tx/Rx 810. Any of the transceivers in FIGS. 1-6 may be used as embodiments of Tx/Rx 810. The baseband chipset in each of FIGS. 1-6 may be embodied as part of the processor 820 or as one or more separate components. Tx/Rx 810 may be configured for receiving data (e.g. wireless packets or frames) from other components) to a first network node (Sanchez: [0022]-[0025], FIG. 1, and FIG. 8); while transmitting the first set of data packets to the first network node using the first antenna , transmit, using a second antenna, a second set of data packets to a second network node (Sanchez: [0022]-[0025], [0028], [0036], [0040]-[0041], FIG. 1, and FIG. 8: If the quality of the link is higher, the mobile device may operate a switch arrangement to receive a voice transmission signal through the second antenna and receive a data transmission signal through the first antenna at 908. In some embodiments, the method at 908 may include switching a first signal pathway to connect the first antenna to the second transceiver, and switching a second signal pathway to connect the second antenna to the first transceiver);
detect an interruption in a link to the first network node (Sanchez: [0022]-[0025], [0028], [0036], [0040]-[0041], FIG. 1, and FIG. 8: Assignment of antennas may be based on different factors including RF link conditions. In simultaneous operation mode, if a first system is about to lose the radio link while the second system has sufficient link quality, the antenna with better link quality could be assigned to the first system to maintain the radio link. Other assignments and considerations may be addressed in other embodiments);
as a result of detecting the interruption, transmit a third set of data packets to the second network node, wherein the third set of data packets would have been sent to the first network node in an absence of the detected interruption (Sanchez: [0022]-[0025], [0028], [0036], [0040]-[0041], FIG. 1, and FIG. 8: The mobile device may then decide whether the quality of the second RF link is higher than the quality of the first RF link at 905. If the quality of the link is higher, the mobile device may operate a switch arrangement to receive a voice transmission signal through the second antenna and receive a data transmission signal through the first antenna at 908. In some embodiments, the method at 908 may include switching a first signal pathway to connect the first antenna to the second transceiver, and switching a second signal pathway to connect the second antenna to the first transceiver. In alternative embodiments, the method at 908 may include switching at least one of signal pathway between the first transceiver and a baseband chipset, and switching at least one signal pathway between the second transceiver and the baseband chipset).
Therefore, in view of teachings by Worrell, Ferlito, Telehealth Solutions, and Sanchez, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the telemedicine care system of Worrell, Ferlito, and Telehealth Solutions to include the telehealth system is further configured to: transmit, using a first antenna, a first set of data packets to a first network node; while transmitting the first set of data packets to the first network node using the first antenna, transmit, using a second antenna, a second set of data packets to a second network node; detect an interruption in a link to the first network node; as a result of detecting the interruption, transmit a third set of data packets to the second network node, wherein the third set of data packets would have been sent to the first network node in an absence of the detected interruption, as suggested by Sanchez. The motivation for this is to facilitate communications between a telemedicine care system with healthcare providers.

As to claim 6, Worrell, Ferlito, Telehealth Solutions, and Sanchez disclose the limitations of claim 4 further comprising the telehealth system of claim 4, wherein the first network node is associated with a first network provider and the second network node is associated with a second network provider that is different than the first network provider (Ferlito: [0010], [0028], [0037], [0039], FIG. 1 the cellular carriers’ SIM cards and FIG. 6: The bonded modem includes multiple cellular carriers' subscriber identity module (SIM) cards suitable to improve signal strength (e.g., AT&T.TM., Verizon.TM., T-Mobile.TM., Sprint.TM., and/or U.S. Cellular.TM. and any other carriers depending on the particular application). A particular preferred cellular for use in the present invention is Verizon.TM. Wireless. The patient's information is streamed live over a cellular or satellite signal to a healthcare provider (i.e. physician, physician's assistant, nurse or the like) with the minimum of a Health Insurance Portability and Accountability Act (HIPPA) compliant AES-128 bit encrypted transmission or other suitable compliant advanced encryption standard).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell et al. (Worrell – US 2014/0018779 A1) in view of Ferlito (Ferlito – US 2017/0024537 A1), Telehealth Solutions (Telehealth Solutions Pediatrics Specialty Medium Rugged Telemedicine Kit), and Sanchez et al. (Sanchez – US 2014/0187284 A1), and further in view of Garibaldi et al. (Garibaldi – US 2012/0281970 A1).

As to claim 5, Worrell, Ferlito, Telehealth Solutions, and Sanchez disclose the limitations of claim 4 except for the claimed limitations of the telehealth system of claim 4, wherein the telehealth system is further configured to: receive a fourth set of data packets from the first network node; receive a fifth set of data packets from the second network node; combine data from the fourth set of data packets and the fifth set of data packets to yield a video segment; and play the video segment on the display.
However, it has been known in the art of information processing to implement the telehealth system is further configured to:
receive a fourth set of data packets from the first network node;
receive a fifth set of data packets from the second network node;
combine data from the fourth set of data packets and the fifth set of data packets to yield a video segment; and
play the video segment on the display, as suggested by Garibaldi, which discloses the telehealth system is further configured to: receive a fourth set of data packets from the first network node (Garibaldi: [0011]-[0012], and FIG. 1 the plurality of computer-controlled medical systems 22A-22D: This system comprises a plurality of separate computer-controlled medical systems 22A-D. Each of these separate computer-controlled medical systems 22A-D comprises a processor 24, a display 26, and one or more input devices, such as a keyboard 28 and a mouse 30. These separate computer systems can include, for example a remote navigation system for remotely controlling the position and orientation of the distal end of an elongate medical device in an operating region in a patient; a localization system for determining and displaying the location and/or orientation of the distal end of the medical device in the operating region in the patient; a medical imaging system for imaging the operating region in the patient; and a electrocardiographic system for monitoring electrical activity of the heart); receive a fifth set of data packets from the second network node (Garibaldi: [0011]-[0012], and FIG. 1 the plurality of computer-controlled medical systems 22A-22D: This system comprises a plurality of separate computer-controlled medical systems 22A-D. Each of these separate computer-controlled medical systems 22A-D comprises a processor 24, a display 26, and one or more input devices, such as a keyboard 28 and a mouse 30. These separate computer systems can include, for example a remote navigation system for remotely controlling the position and orientation of the distal end of an elongate medical device in an operating region in a patient; a localization system for determining and displaying the location and/or orientation of the distal end of the medical device in the operating region in the patient; a medical imaging system for imaging the operating region in the patient; and a electrocardiographic system for monitoring electrical activity of the heart);
combine data from the fourth set of data packets and the fifth set of data packets to yield a video segment (Garibaldi: [0011]-[0014], [0016]-[0017], [0021], [0024], and FIG. 1-4 the plurality of computer-controlled medical systems 22A-22D: The consolidating and controlling computer system 34 consolidates the individual displays from the separate computer-controlled medical systems 22A-D onto a composite display on display 38. The consolidating and controlling computer system 34 also allows control of each of the separate computer-controlled medical systems 22A-D with the keyboard 40 and mouse 42. The consolidating and controlling computer system 34 is preferably programmed, so that the keyboard 40 and mouse 42 automatically control the separate computer-controlled medical system 22 whose display on the composite display 38 displays a cursor); and
play the video segment on the display (Garibaldi: Abstract, [0012]-[0014], [0016]-[0017], [0021], [0024], and FIG. 1-4: The user can arrange this visual data on the transmit display and can select or combine the various audio sources for this collaboration or broadcast event, for example, selectively combining the procedure visual or audiovisual signal with the procedure room video or audiovisual signal and/or narration from the local video or audiovisual signal, to create a produced video or audiovisual signal).
Therefore, in view of teachings by Worrell, Ferlito, Telehealth Solutions, Sanchez, and Garibaldi, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the telemedicine care system of Worrell, Ferlito, Telehealth Solutions, and Sanchez to include the telehealth system is further configured to:
receive a fourth set of data packets from the first network node;
receive a fifth set of data packets from the second network node;
combine data from the fourth set of data packets and the fifth set of data packets to yield a video segment; and
play the video segment on the display, as suggested by Garibaldi. The motivation for this is to process data from a plurality of sources.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell et al. (Worrell – US 2014/0018779 A1) in view of Ferlito (Ferlito – US 2017/0024537 A1), Telehealth Solutions (Telehealth Solutions Pediatrics Specialty Medium Rugged Telemedicine Kit), and Sanchez et al. (Sanchez – US 2014/0187284 A1), and further in view of Estevez et al. (Estevez – US 2012/0106528 A1).

As to claim 7, Worrell, Ferlito, Telehealth Solutions, and Sanchez disclose the limitations of claim 4 except for the claimed limitations of the telehealth system of claim 4, wherein the telehealth system is further configured to: determine, based on the detected interruption in the link to the first network node, information that was not successfully transmitted due to the interruption; and transmit replacement data packets to the second network node, the replacement data packets comprising the information that was not successfully transmitted due to the interruption. 
However, it has been known in the art of device design to implement the telehealth system is further configured to:
determine, based on the detected interruption in the link to the first network node, information that was not successfully transmitted due to the interruption; and
transmit replacement data packets to the second network node, the replacement data packets comprising the information that was not successfully transmitted due to the interruption, as suggested by Estevez, which discloses 
the telehealth system is further configured to:
determine, based on the detected interruption in the link to the first network node, information that was not successfully transmitted due to the interruption; and
transmit replacement data packets to the second network node, the replacement data packets comprising the information that was not successfully transmitted due to the interruption (Estevez: [0021] and FIG. 1: if the wireless devices 102, 108F include a WLAN transceiver and a ZIGBEE transceiver, and both the WLAN and ZIGBEE networks are available for use, then the unified protocol stack 104 may select the WLAN transceiver for transfer of large data blocks and select the ZIGBEE transceiver for transfer of infrequent control messages. Selecting WLAN communication can also reduce transfer latency by avoid the multiple hops between devices 102, 108E required by ZIGBEE. Thus, by selecting the appropriate radio for each data transfer, the unified stack 104 can optimize transfer latency and power consumption of the wireless devices 102 108. The selective use of the two redundant transceivers can also provide increased communication reliability and efficiency. For example, the unified protocol stack 104 can enable reception of packets on a first wireless network using one wireless protocol and retransmission of that packet on a second wireless network using a different wireless protocol. Such capability is advantageous in multiple scenarios. In a scenario where the first network experiences a problem that causes a transmission failure, the second network may be unaffected and consequently retransmissions over the second network tend to be more reliable. In another scenario, such redundancy can also enable efficient data exchange. For example, if data packets are initially transmitted without automatic repeat request (ARQ) via a first network, then when a receiver detects a missing packet, the receiver can request retransmission of the packet via the second network. Such capability can be especially useful when retransmissions occur infrequently, because the first network can operate without ARQ).
Therefore, in view of teachings by Worrell, Ferlito, Telehealth Solutions, Sanchez, and Estevez, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the telemedicine care system of Worrell, Ferlito, Telehealth Solutions, and Sanchez to include the telehealth system is further configured to:
determine, based on the detected interruption in the link to the first network node, information that was not successfully transmitted due to the interruption; and
transmit replacement data packets to the second network node, the replacement data packets comprising the information that was not successfully transmitted due to the interruption, as suggested by Estevez. The motivation for this is to implement a known alternative method for data transmission in response to missing packets due to transmission failure.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell et al. (Worrell – US 2014/0018779 A1) in view of Ferlito (Ferlito – US 2017/0024537 A1), and Telehealth Solutions (Telehealth Solutions Pediatrics Specialty Medium Rugged Telemedicine Kit), and further in view of Trainor et al. (Trainor –US 2020/0236931 A1).

As to claim 15, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 except for the claimed limitations of the telehealth system of claim 1, further comprising a tray made of antimicrobial material. 
However, it has been known in the art of device design to implement a tray made of antimicrobial material, as suggested by Trainor, which discloses a tray made of antimicrobial material (Trainor: [0005], [0145], and FIG. 2: tray 14a defining target surface 16a. As seen in FIG. 2A, target surface 16a defined by tray 14a is a compound surface including different angled panels. Tray 14a may be a tray configured to hold one or more objects. For example, target surface 16a may define a holding surface on which one or more objects may be placed. In some examples, tray 14a may be a food service tray, a cafeteria tray, a medical tray, a surgical tray, or a dental tray. FIG. 2B is a schematic and conceptual illustration of the assembly of FIG. 2A in which antimicrobial film 12 is applied to target surface 16a of tray 14a. As seen in FIGS. 2A and 2B, while antimicrobial film 12 may initially be flat, it may yet be sufficiently flexible, conformable, or elastic to deform without breaking and to substantially uniformly cover target surface 16a. In some examples, a single sheet, strip, or portion of antimicrobial film 12 may be applied to compound surfaces, for example, target surface 16a. In other examples, a plurality of antimicrobial films may be applied to different panels or surfaces of target surface 16a.)
Therefore, in view of teachings by Worrell, Ferlito, Telehealth Solutions, and Trainor, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the telemedicine care system of Worrell, Ferlito, and Telehealth Solutions to include a tray made of antimicrobial material, as suggested by Trainor. The motivation for this is to reduce bacterial infection of medical devices.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell et al. (Worrell – US 2014/0018779 A1) in view of Ferlito (Ferlito – US 2017/0024537 A1), and Telehealth Solutions (Telehealth Solutions Pediatrics Specialty Medium Rugged Telemedicine Kit), and further in view of Davis (Davis – US 2018/0236114 A1).

As to claim 16, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 further comprising the telehealth system of claim 1, further comprising: a tray (Worrell: FIG. 34-36 the customizable tray 604) comprising a plurality of receptacles, the plurality of medical devices being disposed in respective receptacles of the plurality of receptacles (Worrell: [0160]-[0163], [0166], [0170]-[0171], [0179], and FIG. 34-39: each pill organizers 612A-G are keyed to match corresponding keyed receptacles of the tray 604. The keyed pill organizers 612A-G each have a different and unique shape, which only matches the corresponding shape of one keyed receptacle of tray 604, so that the pill organizers 612A-G can only be placed into the tray 604 in the proper positions. For example, if the Saturday pill organizer 612A and Sunday pill organizer 612G are both removed from the positions shown in FIG. 35, they can only be returned to those same positions. If the patient attempts to return the pill organizer 612G to the position for pill organizer 612A, the pill organizer has a shape that does not match the corresponding shape of the receptacle of tray 604 at that position, and therefore the pill organizer 612G will not fit into that position. The keyed features of the pill organizers 612 and corresponding receptacles of tray 604 can include a variety of different protruding regions, pins, recessed regions, or other shapes that prevent pill organizers 612A-G from being inserted into all but the appropriate position in the tray 604); and an light source (Worrell: FIG. 38 the light source 640); wherein the tray is disposed between the light source and the medical devices of the plurality of medical devices (Worrell: [0160]-[0165], FIG. 4-6, and FIG. 34-38: while another patient care unit 102 may be designed and configured for use by patients having heart problems (therefore including a different set of instruments 120), and yet another patient care unit 102 may be designed and configured for use as a medicine management system (therefore including a pill management system and perhaps one or more other instruments 120). Because each configuration of the patient care unit 102 is different, a variety of trays can be designed to contain the appropriate set of instruments); and the tray comprises a material that transmits ultraviolet light, such that the medical devices are configured to be sterilized by ultraviolet light that is emitted by the ultraviolet light source and passes through the tray.
Except for the claimed limitations of an ultraviolet light source, the tray comprises a material that transmits ultraviolet light, such that the medical devices are configured to be sterilized by ultraviolet light that is emitted by the ultraviolet light source and passes through the tray.
However, it has been known in the art of medical devices to implement an ultraviolet light source, the tray comprises a material that transmits ultraviolet light, such that the medical devices are configured to be sterilized by ultraviolet light that is emitted by the ultraviolet light source and passes through the tray, as suggested by Davis, which discloses an ultraviolet light source (Davis: Abstract, [0006], [0010], [0050]-[0052], and FIG. 6-19: Each UV sterilization device may include a housing defining a cavity therein, and having a door configured to permit access to the cavity, a plurality of trays carried within the cavity, each tray configured to receive at least one mobile wireless communications device, and a plurality of UV CBAs carried within the cavity respectively adjacent the plurality of trays. Each UV CBA may comprise a plurality of LED UV sources configured to irradiate the at least one mobile wireless communications device with UV radiation); and the tray comprises a material that transmits ultraviolet light, such that the medical devices are configured to be sterilized by ultraviolet light that is emitted by the ultraviolet light source and passes through the tray (Davis: Abstract, [0006], [0010], [0050]-[0052], and FIG. 6-19: The UV sterilization device may include a plurality of UV circuit board assemblies (CBAs) carried within the cavity respectively adjacent the plurality of trays, each UV CBA comprising a plurality of light emitting diode ultraviolet (LED UV) sources configured to irradiate the at least one mobile wireless communications device with UV radiation. The UV sterilization device may include a controller configured to selectively power at least one of the plurality of UV CBAs for disinfecting the at least one mobile wireless communications device. Advantageously, the UV sterilization device may efficiently and easily sterilize mobile wireless communications devices in a health care facility).
Therefore, in view of teachings by Worrell, Ferlito, Telehealth Solutions, and Davis, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the telemedicine care system of Worrell, Ferlito, and Telehealth Solutions to include an ultraviolet light source, the tray comprises a material that transmits ultraviolet light, such that the medical devices are configured to be sterilized by ultraviolet light that is emitted by the ultraviolet light source and passes through the tray, as suggested by Davis. The motivation for this is to disinfect at least a communication device with ultraviolet light source as a known alternative method for performing disinfection.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell et al. (Worrell – US 2014/0018779 A1) in view of Ferlito (Ferlito – US 2017/0024537 A1), and Telehealth Solutions (Telehealth Solutions Pediatrics Specialty Medium Rugged Telemedicine Kit), and further in view of Morris (Morris – US 5,802,483).

As to claim 18, Worrell, Ferlito, and Telehealth Solutions disclose the limitations of claim 1 except for the claimed limitations of the telehealth system of claim 1, wherein the telehealth system is configured to transmit communications to the one or more nodes of the communications at a power greater than 0.2 Watts. 
However, it has been known in the art of electronic device design to implement the telehealth system is configured to transmit communications to the one or more nodes of the communications at a power greater than 0.2 Watts, as suggested by Morris, which discloses the telehealth system is configured to transmit communications to the one or more nodes of the communications at a power greater than 0.2 Watts (Morris: column 7 lines 35-52, and FIG. 1: the 800 MHz radio frequency telemetry module 114 connected to modem-controller 120, when interfaced, contains both a data transmitter and a data receiver (transceiver). It has manual or user programmable synthesized frequency selection for half-duplex operation on a single channel in the 806-824 MHz receive and 851-869 MHz transmit frequency range. The transmitter power output is 1 watts at 7.2 volts. It uses 25 kHz channel spacing. Using two 800 MHz radio frequency telemetry modules 114 and 115, connected to modem-controller 120, full duplex operation is achieved).
Therefore, in view of teachings by Worrell, Ferlito, Telehealth Solutions, and Morris, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the telemedicine care system of Worrell, Ferlito, and Telehealth Solutions to include the telehealth system is configured to transmit communications to the one or more nodes of the communications at a power greater than 0.2 Watts, as suggested by Morris. The motivation for this is to improve quality of communication signals.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 17 is allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a telehealth system comprising: a case, the case housing at least: a display; a microphone; a camera; a plurality of medical devices; and a computing device configured to communicate with one or more of the display, the microphone, the camera, and the plurality of medical devices, the computing device being further configured to communicate with one or more nodes of a communications network; wherein the display is coupled to a lid of the case by a support arm, the support arm being pivotable relative to the lid to allow a position of the display to be adjusted, wherein, upon initiating use of the telehealth system by transitioning the case from a closed state to an open state and powering on the telehealth system, including one or more of the plurality of medical devices, the telehealth system is configured to: automatically establish a first communication channel between the computing device and at least one of the medical devices of the plurality of medical devices without requiring further action by a user; and automatically establish a second communication channel between the computing device and the one or more nodes of the communications network without requiring further action by the user.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Gerder-Kallisch et al., US 2021/0157463 A1, discloses input system an process for controlling an electromedical device.
Gerstner et al., US 2015/0068942 A1, discloses medical tool kit.
Sleva et al., US 2003/0038047 A1, discloses portable storage case for housing a medical monitoring device and an associated method for communicating therewith.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668. The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684